DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 5/19/2021. Claims 1, 4, 6, 8, 10, 13, 15, 17, 20, 22, 25-26, 28-29, 31-32, and 34-37 are pending in the case. Claims 1, 10 and 17 are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention do not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer et al. (US Pub. No. 2010/0023894 A1, hereinafter Le Mer) in view of Day (US 2016/0299643 A1, which claims priority day of Provisional application No. 61/572,304, filed on Dec. 2, 2010).
Regarding claim 1, Le Mer teaches a method of enabling content selection, the method comprising: presenting a graphical interface in a three-dimensional space, the graphical interface including a plurality of items of media content (Le Mer, Fig. 1, paragraph [0034-0035], list of objects such as menu items/images can be presented in a 3D GUI), wherein the plurality of items of media content are arranged in a first dimension, a second dimension, and a third dimension of the three-dimensional space, the third dimension having a depth relative to the first dimension and the second dimension (Le Mer, Fig. 1, paragraph [0034-0035], the objects are arranged X, Y and Z dimension);
Le Mer does not appear to expressly teach receiving a first input corresponding to selection of a first item of media content from the graphical interface, the first item of media content being associated with multiple types of selection;
determining, based on the first input, a first type of selection for the first item of media content from the multiple types of selection, the first type of selection corresponding to a first level of content for the first item of media content;
determining, based on the determined first type of selection, the first level of content to display in association with the first item of media content; 
displaying the first level of content in association with the selected first item of media content; wherein the first level of content includes information associated with the first item of media content; wherein the first level of content includes information associated with the first item of media content;

determining, based on the second input a second type of selection for the first item of media content from the multiple types of selection, the second type of selection corresponding to a second level of content for the first item of content;
determining, based on the determined second type of selection, the second level of content to display in association with the first item of media content: and
displaying the second level of content in association with the first item of media content herein the second level of content includes playback of at least a portion of the first item of media content.
Day teaches receiving a first input corresponding to selection of a first item of media content from the graphical interface, the first item of media content being associated with multiple types of selection (“One or more of the miniaturized video players 308a, 308b, 308c, 308d, 308e and 308f may be configured to play a video preview of a video program upon the cursor-over action on the user-selectable icon and then play the full video program upon an additional indication of selection of the icon that is different than the cursor-over action” paragraph 0070);
determining, based on the first input, a first type of selection for the first item of media content from the multiple types of selection (“user moves the cursor over miniaturized video player 308a,” paragraph 0070), the first type of selection corresponding to a first level of content for the first item of media content (“a video or audio preview may begin to play” paragraph 0070);

displaying the first level of content in association with the selected first item of media content; wherein the first level of content includes information associated with the first item of media content; wherein the first level of content includes information associated with the first item of media content (“the miniaturized video players 308a, 308b, 308c, 308d, 308e and 308f may be configured to play a video preview of a video program upon the cursor-over action on the user-selectable icon” paragraph 0070, Even though Day does not explain that the first level of content includes information associated with the media content, Day clearly teaches displaying first and second levels of content in association  with particular item of media content based on a first type of selection and a second type of selection. Furthermore, Examiner notes that applicant’s published specification [0079] explains graphical user interface 400 may be configured to enable four types of selection for each icon: a level that enlarges or highlights an icon, a level that provides information associated with content (e.g., cast and crew information), a level that provides a preview of content associated with an icon (e.g., a trailer), and a level that provides full access to content associated with an icon (e.g., play movie or television show in a full screen viewing mode or launch an application). Therefore, it would be obvious that the level that provides information associated with media content is a design choice.
receiving a second input corresponding to selection of the first item of media content from the graphical interface, the second input being received after the first input as the first level of content is displayed (“user then clicks a mouse button or performs 
determining, based on the second input a second type of selection for the first item of media content from the multiple types of selection, the second type of selection corresponding to a second level of content for the first item of content (“the full video program associated with the preview” paragraph 0070);
determining, based on the determined second type of selection, the second level of content to display in association with the first item of media content(“the full video program associated with the preview” paragraph 0070); and
displaying the second level of content in association with the first item of media content herein the second level of content includes playback of at least a portion of the first item of media content (“If the user then clicks a mouse button or performs some other interaction with the container 302 while the cursor is still over the miniaturized video players 308a, then the full video program associated with the preview may begin to play” paragraph 0070 Even though Day does not explain that the second level of content includes playback of at least a portion of the first item of media content, Day clearly teaches displaying first and second levels of content in association  with particular item of media content based on a first type of selection and a second type of selection. Furthermore, Examiner notes that applicant’s specification [0079] explains graphical user interface 400 may be configured to enable four types of selection for each icon: a level that enlarges or highlights an icon, a level that provides information associated with content (e.g., cast and crew information), a level that provides a preview of content associated with an icon (e.g., a trailer), and a level that provides full access to 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer to add the known technique of the input type of selection for the item of media content from the multiple types of selection and the level of the content associated with media content as taught by Day to improve the method of Le Mer. A person of ordinary skill would have been motivated to do so because it would be desirable to provide interface which supply an easy and improved technique for browsing digital media item.

Regarding claim 6, Le Mer and Day teach the method of claim 1 above. Le Mer further teaches further comprising:  determining that additional input corresponds to a spin command; and rotating the graphical interface based on the additional input (Le Mer, Fig. 2, paragraph [0040], [0041], additional input can be used to rotate the GUI objects (pivot the helix H about its axis X)).

Claims 10, 13 are device claims similar in scope to the method claim 1 and 6 respectively. Therefore, claims 10 and 13 are rejected for the same reason as method claims 1 and 6.

Claims 17, 20 are medium claims similar in scope to the device claims 10 and 13, respectively. Therefore, claims 17 and 20 are rejected for the same reason as device claims 10 and 13.

Claims 31-32, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer et al. in view of Day, and  Hunleth et al. (US 2004/0268393 A1, hereinafter Hunleth).  

As to dependent claim 31,    Le Mer teaches the method of claim 1, Le Mer does not appear to expressly teach wherein the first type of input includes a cursor associated with the first input being hovered over the first item of media content for a predetermined amount of time, and wherein the second type of input includes activation of a control function of an input device.
Hunleth teaches wherein the first type of input includes a cursor associated with the input being hovered over the first item of media content for a predetermined amount of time (“the system controller alters a display of the media content displayed on the display screen of the television when the cursor hovers over a portion of the display screen for a predetermined period of time.” Paragraph 0012), and wherein the second type of input includes activation of a control function of an input device (“wherein a first one of the primitives is a scroll primitive, such that the system controller scrolls media content displayed on the display screen of the television responsive to a first input from the pointing device.” Paragraph 0012).


As to dependent claim 32, Le Mer teaches the method of claim 1. Le Mer does not appear to expressly teach wherein the first type of input includes activation of a control function of an input device, and wherein the second type of input includes a cursor associated with the input being hovered over the first item of media content for a predetermined amount of time.
Hunleth teaches wherein the first type of input includes activation of a control function of an input device(“wherein a first one of the primitives is a scroll primitive, such that the system controller scrolls media content displayed on the display screen of the television responsive to a first input from the pointing device.” Paragraph 0012), and wherein the second type of input includes a cursor associated with the input being hovered over the first item of media content for a predetermined amount of time (“the system controller alters a display of the media content displayed on the display screen of the television when the cursor hovers over a portion of the display screen for a predetermined period of time.” Paragraph 0012).


Claims 34-35 are device claims similar in scope to the method claims 31-32 respectively. Therefore, claims 34-35 are rejected for the same reason as method claims 31-32.

Claims 36-37 are medium claims similar in scope to the device claims 31-32, respectively. Therefore, claims 36-37 are rejected for the same reason as device claims 31-32.

Claims 4 and 22, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Day, and in further view of Miyazaki et al. (US Pub. No. 2010/0005418 A1, hereinafter Miyazaki).

Regarding claim 4, Le Mer and Day teach the method of claim 1 above. Le Mer and Day do not explicitly teach every aspect of wherein one or more additional items of media content are presented in the third dimension of the three-dimensional space 
However, Miyazaki teaches wherein one or more additional options are presented in the third dimension of the three-dimensional space in response to selection of at least one option in the first dimension and the second dimension of the three-dimensional space (Miyazaki, Fig. 4A, 4B, paragraph [0004], [0054], additional items (18, 19) are presented in the background when a foreground item (2) is selected and moved). 
Le Mer and Day teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Day and to add the known technique of presenting additional items in the background when a foreground item is selected as taught by Miyazaki to improve the method of Le Mer and Day. Miyazaki, Le Mer and Day are related to manipulating GUI items on display. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the combination would provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 22, Le Mer and Day teach the method of claim 1 above. Le Mer further teaches wherein at least one of the first input and the second input is received in response to a swiping gesture made on a touch pad or a touch-sensitive screen (Le Mer, paragraph [0057], user input can be made on a touch screen).

However, Miyazaki teaches a swiping gesture made on a touch pad or a touch-sensitive screen (Miyazaki, Fig. 4A, 4B, paragraph [0038], [0054], a swiping gesture input can be received on a touch screen to manipulate GUI objects).
Le Mer and Day teach a method to navigate a user interface. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Day to add the known technique of using a swiping gesture as an input on a touch screen as taught by Miyazaki to improve the method of Le Mer and Day. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the combination would provide an intuitive way to present GUI items on display (Miyazaki, paragraph [0006]).

Regarding claim 25, Le Mer and Day teach the method of claim 6 above. Le Mer and Day do not explicitly teach every aspect of wherein rotating the graphical interface comprises rotating the graphical interface based on at least one of a speed and a length of the additional input.
However, Miyazaki teaches wherein rotating the graphical interface comprises rotating the graphical interface based on at least one of a speed and a length of the additional input (Miyazaki, paragraph [0075], the rotation can be based on the gesture input speed). 


Regarding claim 26, Le Mer and Day teach the method of claim 6 above. Le Mer and Day do not explicitly teach every aspect of wherein rotating the graphical interface comprises rotating the graphical interface by a predetermined number of icons based on the additional input.
However, Miyazaki teaches wherein rotating the graphical interface comprises rotating the graphical interface by a predetermined number of icons based on the additional input (Miyazaki, Figs. 4A-4B, paragraph [0055], the number of items rotated can be predetermined by the gesture input).
Le Mer and Day teach a method to navigate a 3D interface structure. Miyazaki further teaches items in a 3D GUI structure can be manipulated by user gestures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Day, and to add the 

Claim 28 is a device claims similar in scope to the method claims 22. Therefore, claim 28 is rejected for the same reason as method claim 22.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Day, and Beaumier et al. (US Pub. No. 2011/0283236 A1, hereinafter Beaumier).

Regarding claim 8, Le Mer and Day teach the method of claim 1 above, Le Mer and Day  do not teach wherein the plurality of items of media content of the graphical interface are ordered based on one or more content recommendations.
However, Beaumier teaches wherein the plurality of items of media content of the graphical interface are ordered based on one or more content recommendations (Beaumier, paragraph [0073], recommendation can be displayed using 3D visualization techniques). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Day 

Claim 15 is a device claims similar in scope to the method claims 8. Therefore, claim 15 is rejected for the same reason as method claim 8.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Le Mer in view of Day, and in further view of Pauli (US Pub. No. 2015/0106851 A1).

Regarding claim 29 Le Mer and Day teach the device of claim 10 above. Le Mer and Day do not explicitly teach every aspect of wherein the at least one of the first input and the second input is received in response to motion detected by a motion controller.
However, Pauli teaches wherein the input is received in response to motion detected by a motion controller (Pauli, paragraphs [0014-0016], navigation command can be received from a motion controller). 
Le Mer and Day teach a method to navigate an interface structure. Pauli further teaches a motion control can be used to navigate an interface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Le Mer and Day, and to use the motion controller as input device as taught by Pauli to improve the method of Le Mer and Day. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171